EXHIBIT 10.8

MENTOR CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

 

 

Table of Contents

Page

1.    PURPOSE

1

2.    DEFINITIONS

1

3.    ELIGIBILITY

3

4.    STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

3

5.    OFFERING PERIODS

4

6.    PARTICIPATION

4

7.    METHOD OF PAYMENT OF CONTRIBUTIONS

4

8.    GRANT OF OPTION

5

9.    EXERCISE OF OPTION

6

10.  DELIVERY OF SHARES

6

11.  TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

7

12.  ADMINISTRATION

7

13.  DESIGNATION OF BENEFICIARY

8

14.  TRANSFERABILITY

9

15.  USE OF FUNDS; INTEREST

9

16.  REPORTS

9

17.  ADJUSTMENTS OF AND CHANGES IN THE STOCK

9

18.  POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

10

19.  TERM OF PLAN; AMENDMENT OR TERMINATION

10

20.  NOTICES

11

21.  CONDITION UPON ISSUANCE OF SHARES

11

22.  PLAN CONSTRUCTION

11

23.  EMPLOYEES' RIGHTS

12

24.  MISCELLANEOUS

12

25.  TAX WITHHOLDING

13

26.  NOTICE OF SALE

13

 



--------------------------------------------------------------------------------


MENTOR CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

            The following constitute the provisions of the Mentor Corporation
Employee Stock Purchase Plan.

1.         PURPOSE

            The purpose of this Plan is to assist Eligible Employees in
acquiring a stock ownership interest in the Corporation,
            at a favorable price and upon favorable terms, pursuant to a plan
which is intended to qualify as an "employee
            stock purchase plan" under Section 423 of the Code.  This Plan is
also intended to encourage Eligible
            Employees to remain in the employ of the Corporation or a
Participating Subsidiary and to provide them with
            an additional incentive to advance the best interests of the
Corporation.

2.         DEFINITIONS

            Capitalized terms used herein which are not otherwise defined shall
have the following meanings.

                        "Account" means the bookkeeping account maintained by
the Corporation, or by a
                        recordkeeper on behalf of the Corporation, for a
Participant pursuant to Section 7(a).

                        "Board" means the Board of Directors of the Corporation.

                        "Code" means the U.S. Internal Revenue Code of 1986, as
amended from time to time.

                        "Commission" means the U.S. Securities and Exchange
Commission.

                        "Committee" means the committee appointed by the Board
to administer this Plan pursuant to
                        Section 12.

                        "Common Stock" means the Common Stock, par value $0.10
per share, of the Corporation, and such
                        other securities or property as may become the subject
of Options pursuant to an adjustment made
                        under Section 17.

                        "Compensation" means (1) if the Eligible Employee is a
salaried employee, the Eligible Employee's
                        regular salary from the Corporation (or the
Participating Subsidiary that employs the Eligible Employee,
                        as applicable) for the relevant period of time, or
(2) if the Eligible Employee is not a salaried employee,
                        the Eligible Employee's regular gross pay from the
Corporation (or the Participating Subsidiary that
                        employs the Eligible Employee, as applicable) for the
Eligible Employee's regularly scheduled work
                        week(s) during the relevant period of time. 
Compensation includes any amounts contributed as salary
                        reduction contributions to a plan qualifying under
Section 401(k), 125 or 129 of the Code.  Any other form
                        of remuneration is excluded from Compensation, including
(but not limited to) the following:  overtime
                        payments, commissions, prizes, awards, relocation or
housing allowances, stock option exercises, stock
                        appreciation right payments, the vesting or grant of
restricted stock, performance awards, auto allowances,
                        tuition reimbursement and other forms of imputed income,
bonuses, incentive compensation, special
                        payments, fees, and allowances.  Notwithstanding the
foregoing, Compensation shall not include any
                        amounts deferred under or paid from any nonqualified
deferred compensation plan maintained by the
                        Corporation or any Subsidiary.

                        "Contributions" means the bookkeeping amounts credited
to the Account of a Participant pursuant to
                        this Plan, equal in amount to the amount of Compensation
that the Participant has elected to contribute
                        for the purchase of Common Stock under and in accordance
with this Plan.

                        "Corporation" means Mentor Corporation, a Minnesota
corporation, and its successors.

                        "Effective Date" means May 26, 2005, the date this Plan
was adopted by the Board.

1

--------------------------------------------------------------------------------

 

                        "Eligible Employee" means any employee of the
Corporation, or of any Subsidiary which has been
                        designated in writing by the Committee as a
"Participating Subsidiary."  Notwithstanding the foregoing,
                        "Eligible Employee" shall not include any employee:

                        (a)        who has been employed by the Corporation or a
Subsidiary for less than one (1) year; or

                        (b)        whose customary employment is for 20 hours or
less per week; or

                        (c)        whose customary employment is for not more
than five months in a calendar year.

                        "Exchange Act" means the U.S. Securities Exchange Act of
1934, as amended from time to time.

                        "Exercise Date" means, with respect to an Offering
Period, the last day of that Offering Period.

                        "Exercise Price" means the per share exercise price of
an Option as determined in accordance with
                        Section 8(b).

                        "Fair Market Value" on any date means:

(a)         if the Common Stock is listed or admitted to trade on a national
securities exchange, the closing price of a share of Common Stock on the
Composite Tape, as published in The Wall Street Journal, or reported by such
other source as the Committee deems reliable, of the principal national
securities exchange on which such stock is so listed or admitted to trade, on
such date, or, if there is no trading of the Common Stock on such date, then the
closing price of a share of Common Stock as quoted on such Composite Tape and as
published in The Wall Street Journal or reported by such other source as the
Committee deems reliable on the next preceding date on which there was trading
in the shares of Common Stock;

(b)         if the Common Stock is not listed or admitted to trade on a national
securities exchange, but is traded on the Nasdaq National Market or the Nasdaq
SmallCap Market or through a similar market, the closing sales price for a share
of Common Stock (or the closing bid for a share of Common Stock if no sales of
Common Stock were reported on the relevant date) as quoted on such exchange or
market with the greatest volume of trading in the Common Stock on the relevant
date) on such date or, if such date is not a market trading date, on the last
market trading day prior to such date, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or

(c)         in the absence of market or exchange data required to determine Fair
Market Value pursuant to the foregoing, the value as established by the
Committee as of the relevant time for purposes of this Plan.

"Grant Date" means, with respect to an Offering Period, the first day of that
Offering Period.

"Individual Limit" has the meaning given to such term in Section 4(b).

"Offering Period" means the three (3) consecutive month period commencing on
each Grant Date; provided, however, that the Committee may declare, as it deems
appropriate and in advance of the applicable Offering Period, a shorter (not to
be less than three months) Offering Period or a longer (not to exceed 27 months)
Offering Period; provided further that the Grant Date for an Offering Period may
not occur on or before the Exercise Date for the immediately preceding Offering
Period.

"Option" means the stock option to acquire shares of Common Stock granted to a
Participant pursuant to Section 8.

2

--------------------------------------------------------------------------------


 

"Parent" means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation in which each corporation (other
than the Corporation) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one or more of the other corporations in
the chain.

"Participant" means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Participation Agreement to make
Contributions pursuant to Section 6.

"Participation Agreement " means the written agreement filed by an Eligible
Employee with the Corporation pursuant to Section 6 to participate in this Plan.

"Participating Subsidiary" shall have the meaning given to such term in
Section 19(e). 

"Plan" means this Mentor Corporation Employee Stock Purchase Plan, as it may be
amended from time to time.

"Subsidiary" means any corporation (other than the Corporation) in an unbroken
chain of corporations (beginning with the Corporation) in which each corporation
(other than the last corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.

3.         ELIGIBILITY

            Any person employed as an Eligible Employee as of a Grant Date shall
be eligible to participate in this Plan
            during the Offering Period in which such Grant Date occurs, subject
to the Eligible Employee satisfying the
            requirements of Section 6.

4.         STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

            (a)        Aggregate Share Limit.  Subject to the provisions of
Section 17, the capital stock that may be delivered
                        under this Plan will be shares of the Corporation's
authorized but unissued Common Stock and any of
                        its shares of Common Stock held as treasury shares.  The
maximum number of shares of Common
                        Stock that may be delivered pursuant to Options granted
under this Plan is 400,000 shares, subject to
                        adjustments pursuant to Section 17.

            (b)        Individual Share Limit.  The maximum number of shares of
Common Stock that any one individual may
                        acquire upon exercise of his or her Option with respect
to any one Offering Period is 1,500, subject to
                        adjustments pursuant to Section 17 (the "Individual
Limit").  The Committee may amend the Individual
                        Limit, effective no earlier than the first Offering
Period commencing after the adoption of such amendment,
                        without shareholder approval.

            (b)        Shares Not Actually Delivered.  Shares that are subject
to or underlie Options, which for any reason are
                        cancelled or terminated, are forfeited, fail to vest, or
for any other reason are not paid or delivered under
                        this Plan shall again, except to the extent prohibited
by law, be available for subsequent Options under
                        this Plan.                       

5.         OFFERING PERIODS

            During the term of this Plan, the Corporation will grant Options to
purchase shares of Common Stock in each
            Offering Period to all Participants in that Offering Period.  Unless
otherwise specified by the Committee in advance
            of the Offering Period, an Offering Period that commences on or
about July 1 will end the following December 31
            and an Offering Period that commences on or about January 1 will end
the following June 30.  Each Option shall
            become effective on the Grant Date of the Offering Period with
respect to which the Option is granted.  The term
 

3

--------------------------------------------------------------------------------


 

            of each Option shall be the duration of the related Offering Period
and shall end on the Exercise Date of that
            Offering Period.  The first Offering Period shall commence as of a
date determined by the Board or Committee,
            but no earlier than the Effective Date.  Offering Periods shall
continue until this Plan is terminated in accordance
            with Section 18 or 19, or, if earlier, until no shares of Common
Stock remain available for Options pursuant to
            Section 4.

6.         PARTICIPATION

            (a)        Enrollment.  An Eligible Employee may become a
participant in this Plan by completing a Participation
                        Agreement on a form approved by and in a manner
prescribed by the Committee (or its delegate).  To
                        become effective, a Participation Agreement must be
signed by the Eligible Employee and be filed with the
                        Corporation at the time specified by the Committee, but
in all cases prior to the start of the Offering Period
                        with respect to which it is to become effective, and
must set forth a whole percentage (or, if the Committee
                        so provides, a stated amount) of the Eligible Employee's
Compensation to be credited to the Participant's
                        Account as Contributions each pay period.

            (b)        Contribution Limits.  Notwithstanding the foregoing, a
Participant may not elect to contribute more than
                        fifteen percent (15%) (or such other limit as the
Committee may establish prior to the start of the applicable
                        Offering Period) of his or her Compensation during any
one pay period as Plan Contributions.  The
                        Committee also may prescribe other limits, rules or
procedures for Contributions.

            (c)        Content and Duration of Participation Agreements. 
Participation Agreements shall contain the Eligible
                        Employee's authorization and consent to the
Corporation's withholding from his or her Compensation the
                        amount of his or her Contributions.  An Eligible
Employee's Participation Agreement, and his or her
                        participation election and withholding consent thereon,
shall remain valid for all Offering Periods until (1)
                        the Eligible Employee's participation terminates
pursuant to the terms hereof, (2) the Eligible Employee
                        files a new Participation Agreement that becomes
effective, or (3) the Committee requires that a new
                        Participation Agreement be executed and filed with the
Corporation.

7.         METHOD OF PAYMENT OF CONTRIBUTIONS

            (a)        Participation Accounts.  The Corporation shall maintain
on its books, or cause to be maintained by a
                        recordkeeper, an Account in the name of each
Participant.  The percentage of Compensation elected to
                        be applied as Contributions by a Participant shall be
deducted from such Participant's Compensation
                        on each payday during the period for payroll deductions
set forth below and such payroll deductions
                        shall be credited to that Participant's Account as soon
as administratively practicable after such date.  A
                        Participant may not make any additional payments to his
or her Account.  A Participant's Account shall
                        be reduced by any amounts used to pay the Exercise Price
of shares acquired, or by any other amounts
                        distributed pursuant to the terms hereof.

            (b)        Payroll Deductions.  Subject to such other rules as the
Committee may adopt, payroll deductions with
                        respect to an Offering Period shall commence as of the
first pay date which coincides with or immediately
                        follows the applicable Grant Date and shall end on the
last pay date which coincides with or immediately
                        precedes the applicable Exercise Date, unless sooner
terminated by the Participant as provided in
                        Section 7(d) or 7(e) or until his or her participation
terminates pursuant to Section 11.

            (c)        Changes in Contribution Elections.  A Participant may
discontinue, increase, or decrease the level of his
                        or her Contributions (within the Plan limits) by
completing and filing with the Corporation, on such terms
                        as the Committee (or its delegate) may prescribe, a new
Participation Agreement which indicates such
                        election.  Subject to any other timing requirements that
the Committee may impose, an election pursuant
                        to this Section 7(c) shall be effective with the first
Offering Period that commences after the Corporation's
                        receipt of such election.  Except as contemplated by
Sections 7(d) and 7(e), changes in Contribution
                        levels may not take effect during an Offering Period. 
Other modifications or suspensions of Participation
                        Agreements are not permitted. 

4

--------------------------------------------------------------------------------


            (c)        Changes in Contribution Elections.  A Participant may
discontinue, increase, or decrease the level of his
                        or her Contributions (within the Plan limits) by
completing and filing with the Corporation, on such terms
                        as the Committee (or its delegate) may prescribe, a new
Participation Agreement which indicates such
                        election.  Subject to any other timing requirements that
the Committee may impose, an election pursuant
                        to this Section 7(c) shall be effective with the first
Offering Period that commences after the Corporation's
                        receipt of such election.  Except as contemplated by
Sections 7(d) and 7(e), changes in Contribution
                        levels may not take effect during an Offering Period. 
Other modifications or suspensions of Participation
                        Agreements are not permitted. 

            (d)        Discontinuance of Plan Contributions (Other Than a
Withdrawal).  A Participant may discontinue (but not
                        increase or otherwise decrease) the level of his or her
Contributions, by filing with the Corporation, on such
                        terms as the Committee (or its delegate) may prescribe,
a new Participation Agreement that indicates such
                        election.  Unless otherwise provided by the Committee,
an election pursuant to this Section 7(d) shall be
                        effective no earlier than the first payroll period that
starts after the Corporation's receipt of such election. 

            (e)        Withdrawal During an Offering Period.  A Participant may
terminate his or her Contributions during an
                        Offering Period (and receive a distribution of the
balance of his or her Account in accordance with
                        Section 11) by completing and filing with the
Corporation, in such form and on such terms as the
                        Committee (or its delegate) may prescribe, a written
withdrawal form which shall be signed by the
                        Participant.  Such termination shall be effective as
soon as administratively practicable after its receipt by
                        the Corporation.  A withdrawal election pursuant to this
Section 7(e) with respect to an Offering Period
                        shall only be effective, however, if it is received by
the Corporation prior to the Exercise Date of that
                        Offering Period (or such earlier deadline that the
Committee may reasonably require to process the
                        withdrawal prior to the applicable Exercise Date). 
Partial withdrawals of Accounts are not permitted.

            (f)         Leaves of Absence.  During leaves of absence approved by
the Corporation or a Participating
                        Subsidiary and meeting the requirements of Regulation
Section 1.421-7(h)(2) under the Code, a
                        Participant may continue participation in this Plan by
cash payments to the Corporation on his normal
                        paydays equal to the reduction in his Plan Contributions
caused by his leave.

8.         GRANT OF OPTION

            (a)        Grant Date; Number of Shares.  On each Grant Date, each
Eligible Employee who is a participant
                        during that Offering Period shall be granted an Option
to purchase a number of shares of Common
                        Stock.  The Option shall be exercised on the Exercise
Date.  The number of shares of Common Stock
                        subject to the Option shall be determined by dividing
the Participant's Account balance as of the
                        applicable Exercise Date by the Exercise Price, subject
to the limits of Section 8(c).

            (b)        Exercise Price.  The Committee shall establish the method
for determining the Exercise Price per share of
                        the shares subject to an Option for an Offering Period
prior to the start of that Offering Period in
                        accordance with this Section 8(b).  The Committee may
provide prior to the start of an Offering Period that
                        the Exercise Price for that Offering Period shall be
determined by applying a discount amount (not to
                        exceed 15%) to either (1) the Fair Market  Value of a
share of Common Stock on the Grant Date of that
                        Offering Period, or (2) the Fair Market Value of a share
of Common Stock on the Exercise Date of that
                        Offering Period, or (3) the lesser of the Fair Market
Value of a share of Common Stock on the Grant Date
                        of that Offering Period or the Fair Market Value of a
share of Common Stock on the Exercise Date of that
                        Offering Period.  Notwithstanding anything to the
contrary in the preceding provisions of this Section 8(b),
                        in no event shall the Exercise Price per share be less
than the par value of a share of Common Stock.    

            (c)        Limits on Share Purchases.  Notwithstanding anything else
contained herein, the maximum number of
                        shares subject to an Option for an Offering Period shall
be subject to the Individual Limit in the effect on
                        the Grant Date of that Offering Period (subject to
adjustment pursuant to Section 17) and any person who
                        is otherwise an Eligible Employee shall not be granted
any Option (or any Option granted shall be subject
                        to compliance with the following limitations) or other
right to purchase shares under this Plan to the extent:

 

5

--------------------------------------------------------------------------------


                                    (1)        it would, if exercised, cause the
person to own stock (within the meaning of Section
                                                423(b)(3) of the Code)
possessing 5% or more of the total combined voting power or
                                                value of all classes of stock of
the Corporation, or of any Parent, or of any Subsidiary; or

                                    (2)        such Option causes such
individual to have rights to purchase stock under this Plan
                                                and any other plan of the
Corporation, any Parent, or any Subsidiary which is qualified
                                                under Section 423 of the Code
which accrue at a rate which exceeds $25,000 of the
                                                fair market value of the stock
of the Corporation, of any Parent, or of any Subsidiary
                                                (determined at the time the
right to purchase such Stock is granted, before giving
                                                effect to any discounted
purchase price under any such plan) for each calendar year
                                                in which such right is
outstanding at any time.

                        For purposes of the foregoing, a right to purchase stock
accrues when it first become exercisable
                        during the calendar year.  In determining whether the
stock ownership of an Eligible Employee equals
                        or exceeds the 5% limit set forth above, the rules of
Section 424(d) of the Code (relating to attribution
                        of stock ownership) shall apply, and stock which the
Eligible Employee may purchase under
                        outstanding options shall be treated as stock owned by
the Eligible Employee.

9.         EXERCISE OF OPTION

            (a)        Purchase of Shares.  Unless a Participant withdraws
pursuant to Section 7(e) or the Participant's Plan
                        participation is terminated as provided in Section 11,
his or her Option for the purchase of shares shall be
                        exercised automatically on the Exercise Date for that
Offering Period, without any further action on the
                        Participant's part, and the maximum number of whole
shares of Common Stock subject to such Option
                        (subject to the limits of Section 8(c)) shall be
purchased at the Exercise Price with the balance of such
                        Participant's Account.

            (b)        Account Balance Remaining After Purchase.  If any amount
which is not sufficient to purchase a whole
                        share remains in a Participant's Account after the
exercise of his or her Option on the Exercise Date: 
                        (1) such amount shall be credited to such Participant's
Account for the next Offering Period, if he or she
                        is then a Participant; or (2) if such Participant is not
a Participant in the next Offering Period, or if the
                        Committee so elects, such amount shall be refunded to
such Participant as soon as administratively
                        practicable after such date.  If the share limit of
Section 4(a) is reached, any amount that remains in a
                        Participant's Account after the exercise of his or her
Option on the Exercise Date to purchase the
                        number of shares that he or she is allocated shall be
refunded to the Participant as soon as
                        administratively practicable after such date.  If any
amount which exceeds the limits of Section 8(c)
                        remains in a Participant's Account after the exercise of
his or her Option on the Exercise Date, such
                        amount shall be refunded to the Participant as soon as
administratively practicable after such date.

10.       DELIVERY OF SHARES

As soon as administratively practicable after the Exercise Date, the Corporation
shall, in its discretion, either deliver to each Participant a certificate
representing the shares of Common Stock purchased upon exercise of his or her
Option, provide for the crediting of such shares in book entry form in the name
of the Participant, or provide for an alternative arrangement for the delivery
of such shares to a broker or recordkeeping service for the benefit of the
Participant.  In the event the Corporation is required to obtain from any
commission or agency authority to issue any such certificate or otherwise
deliver such shares, the Corporation will seek to obtain such authority.  If the
Corporation is unable to obtain from any such commission or agency authority
which counsel for the Corporation deems necessary for the lawful issuance of any
such certificate or other delivery of such shares, or if for any other reason
the Corporation cannot issue or deliver shares of Common Stock and satisfy
Section 21, the Corporation shall be relieved from liability to any Participant
except that the Corporation shall return to each Participant to whom such shares
cannot be issued or delivered the amount of the balance credited to his or her
Account that would have otherwise been used for the purchase of such shares.

6

--------------------------------------------------------------------------------


11.       TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

            (a)        General.  Except as provided in Section 11(b) below, if a
Participant ceases to be an Eligible
                        Employee for any reason (including, without limitation,
due to the Participant's death, disability,
                        quit, resignation or retirement, or due to a layoff or
other termination of employment with or
                        without cause), or if the Participant elects to withdraw
from the Plan pursuant to Section 7(e), at any
                        time prior to the last day of an Offering Period in
which he or she participates, such Participant's
                        Account shall be paid to him or her (or, in the event of
the Participant's death, to the person or
                        persons entitled thereto under Section 13) in cash, and
such Participant's Option and participation in
                        the Plan shall automatically terminate as of the time
that the Participant ceased to be an Eligible
                        Employee.

            (b)        Change in Eligible Status; Leave.  If a Participant (1)
ceases to be an Eligible Employee during an
                        Offering Period but remains an employee of the
Corporation or a Subsidiary through the Exercise Date
                        (for example, and without limitation, due to a change in
the Participant's employer from the Corporation
                        or a Participating Subsidiary to a non-Participating
Subsidiary, if the Participant's employer ceases to
                        maintain the Plan as a Participating Subsidiary but
otherwise continues as a Subsidiary, or if the
                        Participant's customary level of employment no longer
satisfies the requirements set forth in the
                        definition of Eligible Employee), or (2) during an
Offering Period commences a sick leave, military leave,
                        or other leave of absence approved by the Corporation or
a Participating Subsidiary, and the leave
                        meets the requirements of Treasury Regulation Section
1.421-7(h)(2) and the Participant is an
                        employee of the Corporation or a Subsidiary or on such
leave as of the applicable Exercise Date, such
                        Participant's Contributions shall cease (subject to
Section 7(d)), and the Contributions previously
                        credited to the Participant's Account for that Offering
Period shall be used to exercise the Participant's
                        Option as of the applicable Exercise Date in accordance
with Section 9 (unless the Participant makes
                        a timely withdrawal election in accordance with Section
7(e), in which case such Participant's Account
                        shall be paid to him or her in cash in accordance with
the first paragraph of this Section 11(a)).

            (c)        Re-Enrollment.  A Participant's termination from Plan
participation precludes the Participant from again
                        participating in this Plan during that Offering Period. 
However, such termination shall not have any effect
                        upon his or her ability to participate in any succeeding
Offering Period, provided that the applicable
                        eligibility and participation requirements are again
then met.  A Participant's termination from Plan
                        participation shall be deemed to be a revocation of that
Participant's Participation Agreement and such
                        Participant must file a new Participation Agreement to
resume Plan participation in any succeeding
                        Offering Period.

            (d)        Change in Subsidiary Status.  For purposes of this Plan,
if a Subsidiary ceases to be a Subsidiary, each
                        person employed by that Subsidiary will be deemed to
have terminated employment for purposes of this
                        Plan, unless the person continues as an employee of the
Corporation or another Subsidiary.

12.       ADMINISTRATION           

            (a)        The Committee.  The Board shall appoint the Committee,
which shall be composed of not less than two
                        members of the Board.  The Board may, at any time,
increase or decrease the number of members of the
                        Committee, may remove from membership on the Committee
all or any portion of its members, and may
                        appoint such person or persons as it desires to fill any
vacancy existing on the Committee, whether
                        caused by removal, resignation, or otherwise.  The Board
may also, at any time, assume the
                        administration of all or a part of this Plan, in which
case references (or relevant references in the event the
                        Board assumes the administration of only certain aspects
of this Plan) to the "Committee" shall be
                        deemed to be references to the Board.  Action of the
Committee with respect to this Plan shall be taken
                        pursuant to a majority vote or by the unanimous written
consent of its members.  No member of the
                        Committee shall be entitled to act on or decide any
matter relating solely to himself or herself or solely to
                        any of his or her rights or benefits under this Plan.

7

--------------------------------------------------------------------------------


            (b)        Powers and Duties of the Committee.  Subject to the
express provisions of this Plan, the Committee shall
                        supervise and administer this Plan and shall have the
full authority and discretion: (1) to construe and
                        interpret this Plan and any agreements defining the
rights and obligations of the Corporation, any
                        Subsidiary, and Participants under this Plan; (2) to
further define the terms used in this Plan; (3) to
                        prescribe, amend and rescind rules and regulations
relating to the administration of this Plan; and (4) to
                        make all other determinations and take such other action
as contemplated by this Plan or as may be
                        necessary or advisable for the administration of this
Plan or the effectuation of its purposes.

            (c)        Decisions of the Committee are Binding.  Any action taken
by, or inaction of, the Corporation, any
                        Subsidiary, the Board or the Committee relating or
pursuant to this Plan and within its authority hereunder
                        or under applicable law shall be within the absolute
discretion of that entity or body and shall be
                        conclusive and binding upon all persons.

            (d)        Indemnification.  Neither the Board nor any Committee,
nor any member thereof or person acting at the
                        direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made
                        in good faith in connection with this Plan, and all such
persons shall be entitled to indemnification and
                        reimbursement by the Corporation in respect of any
claim, loss, damage or expense (including, without
                        limitation, attorneys' fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under
                        any directors and officers liability insurance coverage
that may be in effect from time to time.

            (e)        Reliance on Experts.  In making any determination or in
taking or not taking any action under this Plan, the
                        Committee or the Board, as the case may be, may obtain
and may rely upon the advice of experts,
                        including professional advisors to the Corporation.  No
director, officer or agent of the Corporation or any
                        Participating Subsidiary shall be liable for any such
action or determination taken or made or omitted in
                        good faith.

            (f)         Delegation.  The Committee may delegate ministerial,
non-discretionary functions to individuals who are
                        officers or employees of the Corporation or a
Subsidiary.

13.       DESIGNATION OF BENEFICIARY

            If the Committee permits beneficiary designations with respect to
this Plan, then each Participant may file, on
            a form and in a manner prescribed by the Committee (or its
delegate), a written designation of a beneficiary who
            is to receive any shares or cash from or with respect to such
Participant's Account under this Plan in the event of
            such Participant's death.  If a Participant is married and the
designated beneficiary is not solely his or her spouse,
            spousal consent shall be required for such designation to be
effective unless it is established (to the satisfaction
            of the Committee or its delegate) that there is no spouse or that
the spouse cannot be located.  The Committee
            may rely on the last designation of a beneficiary filed by a
Participant in accordance with this Plan.  Beneficiary
            designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided
            and in the manner prescribed by the Committee (or its delegate).

            If a Participant dies with no validly designated beneficiary under
this Plan who is living at the time of such
            Participant's death (or in the event the Committee does not permit
beneficiary designations under this Plan), the
            Corporation shall deliver all shares and/or cash payable pursuant to
the terms hereof to the executor or
            administrator of the estate of the Participant, or if no such
executor or administrator has been appointed, the
            Corporation, in its discretion, may deliver such shares and/or cash
to the spouse or to any one or more
            dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Corporation, then
            to such other person as the Corporation may designate.

            If a Participant's death occurs before the end of an Offering Period
or subsequent to the end of an Offering Period
            but prior to the delivery to him or her or for his or her benefit of
any shares deliverable under the terms of this Plan,
            and the Corporation has notice of the Participant's death, then any
shares purchased for that Offering Period and
            any remaining balance of such Participant's Account shall be paid to
such beneficiary (or such other person
            entitled to such payment pursuant to this Section 13).  If the
Committee permits beneficiary designations with
            respect to this Plan, any such designation shall have no effect with
respect to shares purchased and actually
            delivered (or credited, as the case may be) to or for the benefit of
the Participant. 

 

8

--------------------------------------------------------------------------------

 

14.       TRANSFERABILITY

            Neither Contributions credited to a Participant's Account nor any
Options or rights with respect to the exercise of
            Options or right to receive shares under this Plan may be
anticipated, alienated, encumbered, assigned,
            transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution,
            or as provided in Section 13) by the Participant.  Any such attempt
at anticipation, alienation, encumbrance,
            assignment, transfer, pledge or other disposition shall be without
effect and all amounts shall be paid and all
            shares shall be delivered in accordance with the provisions of this
Plan.  Amounts payable or shares deliverable
            pursuant to this Plan shall be paid or delivered only to (or
credited in the name of, as the case may be) the
            Participant or, in the event of the Participant's death, the
Participant's beneficiary pursuant to Section 13.

15.       USE OF FUNDS; INTEREST

            All Contributions received or held by the Corporation under this
Plan will be included in the general assets of the
            Corporation and may be used for any corporate purpose. 
Notwithstanding anything else contained herein to the
            contrary, no interest will be paid to any Participant or credited to
his or her Account under this Plan (in respect of
            Account balances, refunds of Account balances, or otherwise). 
Amounts payable under this Plan shall be payable
            in shares of Common Stock or from the general assets of the
Corporation and, except for any shares that may be
            reserved on the books of the Corporation for issuance with respect
to this Plan, no special or separate reserve,
            fund or deposit shall be made to assure payment of amounts that may
be due with respect to this Plan.

16.       REPORTS

            Statements shall be provided to Participants as soon as
administratively practicable following each Exercise Date. 
            Each Participant's statement shall set forth, as of such Exercise
Date, that Participant's Account balance
            immediately prior to the exercise of his or her Option, the Exercise
Price, the number of whole shares purchased
            and his or her remaining Account balance, if any.

17.       ADJUSTMENTS OF AND CHANGES IN THE STOCK

            Upon or in contemplation of any reclassification, recapitalization,
stock split (including a stock split in the form of a
            stock dividend), or reverse stock split; any merger, combination,
consolidation, or other reorganization; split-up,
            spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of
            securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar,
            unusual or extraordinary corporate transaction in respect of the
Common Stock; or a sale of substantially all the
            assets of the Corporation as an entirety occurs; then the Committee
shall, in such manner, to such extent (if any)
            and at such time as it deems appropriate and equitable in the
circumstances:

            (a)        proportionately adjust any or all of (1) the number and
type of shares or the number and type of other
                        securities that thereafter may be made the subject of
Options (including the specific maxima and
                        numbers of shares set forth elsewhere in this Plan), (2)
the number, amount and type of shares (or other
                        securities or property) subject to any or all
outstanding Options, (3) the Exercise Price of any or all
                        outstanding Options, or (4) the securities, cash or
other property deliverable upon exercise of any
                        outstanding Options; or

            (b)        make provision for a cash payment or for the substitution
or exchange of any or all outstanding Options for
                        cash, securities or property to be delivered to the
holders of any or all outstanding Options based upon the
                        distribution or consideration payable to holders of the
Common Stock upon or in respect of such event.

            The Committee may adopt such valuation methodologies for outstanding
Options as it deems reasonable in the
            event of a cash or property settlement and, without limitation on
other methodologies, may base such settlement
            solely upon the excess (if any) of the amount payable upon or in
respect of such event over the Exercise Price
            of the Option. 

9

--------------------------------------------------------------------------------


            In any of such events, the Committee may take such action
sufficiently prior to such event to the extent that the
            Committee deems the action necessary to permit the Participant to
realize the benefits intended to be conveyed
            with respect to the underlying shares in the same manner as is or
will be available to shareholders generally.

18.       POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

            Upon a dissolution of the Corporation, or any other event described
in Section 17 that the Corporation does not
            survive or does not survive as a publicly-traded company in respect
of its Common Stock, as the case may be,
            the Plan and, if prior to the last day of an Offering Period, any
outstanding Option granted with respect to that
            Offering Period shall terminate, subject to any provision that has
been expressly made by the Board for the
            survival, substitution, assumption, exchange or other settlement of
the Plan and Options.  In the event a
            Participant's Option is terminated pursuant to this Section 18
without a provision having been made by the
            Board for a substitution, exchange or other settlement of the
Option, such Participant's Account shall be paid
            to him or her in cash without interest.

19.       TERM OF PLAN; AMENDMENT OR TERMINATION

            (a)        Effective Date.  Subject to Section 19(b), this Plan
shall become effective as of the Effective Date. 

            (b)        Shareholder Approval.  Notwithstanding anything else
contained herein to the contrary, the effectiveness
                        of this Plan is subject to the approval of this Plan by
the shareholders of the Corporation within twelve
                        months after the Effective Date.  Notwithstanding
anything else contained herein to the contrary, no shares
                        of Common Stock shall be issued or delivered under this
Plan until such shareholder approval is obtained
                        and, if such shareholder approval is not obtained within
such twelve-month period of time, all Contributions
                        credited to a Participant's Account hereunder shall be
refunded to such Participant (without interest) as
                        soon as practicable after the end of such twelve-month
period.

            (c)        Termination.  No new Offering Periods shall commence on
or after the day before the tenth anniversary of
                        the Effective Date and this Plan shall terminate as of
the Exercise Date on or immediately following such
                        date unless sooner terminated pursuant to Section 18 or
this Section 19.  In the event that all of the shares
                        of Common Stock made available under this Plan are
subscribed prior to the expiration of this Plan, this
                        Plan shall terminate at the end of that Offering Period
and the shares available shall be allocated for
                        purchase by Participants in that Offering Period on a
pro-rata basis determined with respect to Participants'
                        Account balances.

            (d)        Board Amendment Authority.  The Board may, at any time,
terminate or, from time to time, amend, modify
                        or suspend this Plan, in whole or in part and without
notice.  Shareholder approval for any amendment or
                        modification shall not be required, except to the extent
required by law or applicable stock exchange
                        rules, or required under Section 423 of the Code in
order to preserve the intended tax consequences of
                        this Plan.  No Options may be granted during any
suspension of this Plan or after the termination of this
                        Plan, but the Committee will retain jurisdiction as to
Options then outstanding in accordance with the
                        terms of this Plan.  No amendment, modification, or
termination pursuant to this Section 19(b) shall,
                        without written consent of the Participant, affect in
any manner materially adverse to the Participant any
                        rights or benefits of such Participant or obligations of
the Corporation under any Option granted under
                        this Plan prior to the effective date of such change. 
Changes contemplated by Section 17 or Section 18
                        shall not be deemed to constitute changes or amendments
requiring Participant consent.

            (e)        Certain Additional Committee Authority.  Notwithstanding
the amendment provisions of Section 19(d) and
                        without limiting the Board's authority thereunder and
without limiting the Committee's authority pursuant to
                        any other provision of this Plan, the Committee shall
have the right (1) to designate from time to time the
                        Subsidiaries whose employees may be eligible to
participate in this Plan (including, without limitation, any
                        Subsidiary that may first become such after the date
shareholders first approve this Plan) (each a
                        "Participating Subsidiary"), and (2) to change the
service and other qualification requirements set forth
                        under the definition of Eligible Employee in Section 2
(subject to the requirements of Section 423(b) of the
                        Code and applicable rules and regulations thereunder). 
Any such change shall not take effect earlier than
                        the first Offering Period that starts on or after the
effective date of such change.  Any such change shall
                        not require shareholder approval.

10

--------------------------------------------------------------------------------

 

20.       NOTICES

            All notices or other communications by a Participant to the
Corporation contemplated by this Plan shall be
            deemed to have been duly given when received in the form and manner
specified by the Committee (or its
            delegate) at the location, or by the person, designated by the
Committee (or its delegate) for that purpose.

21.       CONDITIONS UPON ISSUANCE OF SHARES

            This Plan, the granting of Options under this Plan and the offer,
issuance and delivery of shares of Common Stock
            are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited
            to state and federal securities laws) and to such approvals by any
listing, regulatory or governmental authority as
            may, in the opinion of counsel for the Corporation, be necessary or
advisable in connection therewith.  The person
            acquiring any securities under this Plan will, if requested by the
Corporation and as a condition precedent to the
            exercise of his or her Option, provide such assurances and
representations to the Corporation as the Committee
            may deem necessary or desirable to assure compliance with all
applicable legal requirements.

22.       PLAN CONSTRUCTION

            (a)        Section 16.  It is the intent of the Corporation that
transactions involving Options under this Plan (other
                        than "Discretionary Transactions" as that term is
defined in Rule 16b-3(b)(1) promulgated by the
                        Commission under Section 16 of the Exchange Act, to the
extent there are any Discretionary
                        Transactions under this Plan), in the case of
Participants who are or may be subject to the prohibitions
                        of Section 16 of the Exchange Act, satisfy the
requirements for exemption under Rule 16b-3(c)
                        promulgated by the Commission under Section 16 of the
Exchange Act to the maximum extent possible.
                        Notwithstanding the foregoing, the Corporation shall
have no liability to any Participant for Section 16
                        consequences of Options or other events with respect to
this Plan.

            (b)        Section 423.  This Plan and Options are intended to
qualify under Section 423 of the Code.  Accordingly,
                        all Participants are to have the same rights and
privileges (within the meaning of Section 423(b)(5) of the
                        Code) under this Plan, subject to differences in
Compensation among Participants and subject to the
                        Contribution and share limits of this Plan.

            (c)        Interpretation.  If any provision of this Plan or of any
Option would otherwise frustrate or conflict with the
                        intents expressed above, that provision to the extent
possible shall be interpreted so as to avoid such
                        conflict.  If the conflict remains irreconcilable, the
Committee may disregard the provision if it concludes
                        that to do so furthers the interest of the Corporation
and is consistent with the purposes of this Plan as to
                        such persons in the circumstances.

23.       EMPLOYEES' RIGHTS

            (a)        No Employment Rights.  Nothing in this Plan (or in any
Participation Agreement or other document
                        related to this Plan) will confer upon any  Eligible
Employee or Participant any right to continue in the
                        employ or other service of the Corporation or any
Subsidiary, constitute any contract or agreement
                        employment or other service or effect an employee's
status as an employee at will, nor shall interfere in
                        any way with the right of the Corporation or any
Subsidiary to change such person's compensation or
                        other benefits or to terminate his or her employment or
other service, with or without cause.  Nothing
                        contained in this Section 23(a), however, is intended to
adversely affect any express independent right of
                        any such person under a separate employment or service
contract other than a Participation Agreement.

 

11

--------------------------------------------------------------------------------


            (b)        No Rights to Assets of the Company.  No Participant or
other person will have any right, title or interest in
                        any fund or in any specific asset (including shares of
Common Stock) of the Corporation or any Subsidiary
                        by reason of any Option hereunder.  Neither the
provisions of this Plan (or of any Participation
                        Agreement or other document related to this Plan), nor
the creation or adoption of this Plan, nor any
                        action taken pursuant to the provisions of this Plan
will create, or be construed to create, a trust of any
                        kind or a fiduciary relationship between the Corporation
or any Subsidiary and any Participant, Beneficiary
                        or other person.  To the extent that a Participant,
Beneficiary or other person acquires a right to receive
                        payment pursuant to this Plan, such right will be no
greater than the right of any unsecured general
                        creditor of the Corporation.

            (c)        No Shareholder Rights.  A Participant will not be
entitled to any privilege of stock ownership as to any
                        shares of Common Stock not actually delivered to and
held of record by the Participant.  No adjustment
                        will be made for dividends or other rights as a
shareholder for which a record date is prior to such date
                        of delivery.

24.       MISCELLANEOUS

            (a)        Governing Law.  This Plan, the Options, Participation
Agreements and other documents related to this
                        Plan shall be governed by, and construed in accordance
with, the laws of the State of Minnesota.

            (b)        Severability.  If any provision shall be held by a court
of competent jurisdiction to be invalid and
                        unenforceable, the remaining provisions of this Plan
shall continue in effect.

            (c)        Captions and Headings.  Captions and headings are given
to the sections of this Plan solely as a
                        convenience to facilitate reference.  Such captions and
headings shall not be deemed in any way
                        material or relevant to the construction of
interpretation of this Plan or any provision hereof.

            (d)        No Effect on Other Plans or Corporate Authority.  The
adoption of this Plan shall not affect any other
                        Corporation or Subsidiary compensation or incentive
plans in effect.  Nothing in this Plan will limit or be
                        deemed to limit the authority of the Board or Committee
(1) to establish any other forms of incentives or
                        compensation for employees of the Corporation or any
Subsidiary (with or without reference to the
                        Common Stock), or (2) to grant or assume options
(outside the scope of and in addition to those
                        contemplated by this Plan) in connection with any proper
corporate purpose; to the extent consistent
                        with any other plan or authority.  Benefits received by
a Participant under an Option granted pursuant
                        to this Plan shall not be deemed a part of the
Participant's compensation for purposes of the
                        determination of benefits under any other employee
welfare or benefit plans or arrangements, if any,
                        provided by the Corporation or any Subsidiary, except
where the Committee or the Board (or the Board
                        of Directors of the Subsidiary that sponsors such plan
or arrangement, as applicable) expressly
                        otherwise provides or authorizes in writing.

25.        TAX WITHHOLDING

            Notwithstanding anything else contained in this Plan herein to the
contrary, the Corporation may deduct from
            a Participant's Account balance as of an Exercise Date, before the
exercise of the Participant's Option is given
            effect on such date, the amount of taxes (if any) which the
Corporation reasonably determines it or any
            Subsidiary may be required to withhold with respect to such
exercise.  In such event, the maximum number of
            whole shares subject to such Option (subject to the other limits set
forth in this Plan) shall be purchased at
            the Exercise Price with the balance of the Participant's Account
(after reduction for the tax withholding amount).

            Should the Corporation for any reason be unable, or elect not to,
satisfy its or any Subsidiary's tax withholding
            obligations in the manner described in the preceding paragraph with
respect to a Participant's exercise of an
            Option, or should the Corporation or any Subsidiary reasonably
determine that it or an affiliated entity has a tax
            withholding obligation with respect to a disposition of shares
acquired pursuant to the exercise of an Option prior
            to satisfaction of the holding period requirements of Section 423 of
the Code, the Corporation or Subsidiary, as
 

12

--------------------------------------------------------------------------------


            the case may be, shall have the right at its option to (1) require
the Participant to pay or provide for payment of the
            amount of any taxes which the Corporation or Subsidiary reasonably
determines that it or any affiliate is required
            to withhold with respect to such event or (2) deduct from any amount
otherwise payable to or for the account of
            the Participant the amount of any taxes which the Corporation or
Subsidiary reasonably determines that it or any
            affiliate is required to withhold with respect to such event.

26.        NOTICE OF SALE

            Any person who has acquired shares under this Plan shall give prompt
written notice to the Corporation of any
            sale or other transfer of the shares if such sale or transfer occurs
(1) within the two-year period after the Grant
            Date of the Offering Period with respect to which such shares were
acquired, or (2) within the twelve-month
            period after the Exercise Date of the Offering Period with respect
to which such shares were acquired.

      

 

 

 

13

--------------------------------------------------------------------------------